DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/897,861, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  The provisional application lacks description and/or support for the claimed a player game board, an opponent game board, a game board having a plurality of layers, and game cards having at least one cyber-security related attribute.  Moreover, the prior application lacks any description and/or support for operations/steps of independent claims 1 and 17 directed to the game mechanics of playing the cards, determining a winner, and penetration of layers of a player’s board.  Additional elements lacking any description and/or support include:  dealing cards (claims 2, 11, and 16); description of the layers (claims 3, 4, and 20), game mechanics (claims 6, 9, 10, 11, 12, and 18), a deck (claims 7, 8, 12); and a card controller (claim 13).  Accordingly, claims 1-20 are not entitled to the benefit of the prior-filed application.

Information Disclosure Statement
The information disclosure statements submitted on 12/9/2020 and 4/22/2022 were filed before the mailing date of the first office action on the merits.  These submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:
Claim 1, line 14, the language “to, in a plurality of turns:” is confusing within the context of the claim.  It is not clear what “to” refers to in this instance or what is effectuating the operations following the colon as the claim previously states “said system server to:”.
Claim 1, lines 17-19, it is also unclear what is meant by implementing an attribute associated with a game card relative to layer of the game board.  It is unclear how implementing an attribute applies or is relative to a game board or layer thereof within the context of the claim.
Claim 1, line 28 reads “before said player successfully attacks said at least one attackable asset of said player” when it is believed --before said player successfully attacks said at least one attackable asset of said opponent-- is intended.
Claim 1, lines 29-33, it is also unclear what this meant by wherein in order to successfully attack said … asset …, said player/opponent must penetrate one or more layers of … game board via said … game card played by said player/opponent.   It is unclear what penetrating a layer of the game board via a game card constitutes from the context of the claim.  For example, is this simply playing a card or does it require placement on the game board or a spot on the game board.
Claim 17, line 3 reads “to each to” when it is believed --to each-- is intended.
Claim 17, line 9, reads “presenting a plurality of game turns comprising:” however, some of the steps after the colon do not deal with presentation or display of information.  Therefore, the Examiner suggests -- providing a plurality of game turns comprising:-- or similar language to clarify the meaning of the claim.
 	Claim 17, lines 10-11 and 15-16 recite “receiving … one of said game cards to play.”  In this context it is unclear what is meant by receiving to play.  Is the card merely received or is it also played?  The examiner suggests language such as -- receiving … via input from said first player to said client device of said first player, an indication one of said game cards is played by the first player-- or something similar to clarify the meaning of the claim.
Claim 17, lines 17-19, it is also unclear what is meant by implementing an attribute associated with a game card relative to layer of the game board.  It is unclear how implementing an attribute applies to a game board or layer or the meaning of relative.  In addition, the specification does not define or clarify the meaning of “relative” in the context of the claim.  In addition, at lines 27-32, it is also unclear what this meant by wherein in order to successfully attack said … asset …, said player/opponent must penetrate one or more layers of … game board via said … game card played by said player/opponent.  It is unclear what penetrating a layer via a game card constitutes from the context of the claim for the reasons given above for claim 1. 
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In re claim 1, the claim recites the limitation “said opponent” at lines 11, 21, 25, 26, 29-30, 31 and 32, and “said at least one game card played by said player” at line 33.  There is insufficient antecedent basis for this language in the claims.  As a result, claims 2, 5, 15, and 16 also lack antecedent basis for “said opponent.”
In re claim 10, the claim recites the limitation “said attribute” at line 2.  This language lacks clear antecedent basis for the term “attribute” as more than one type of attribute (e.g., cyber-security related attribute, offensive attribute, defensive attribute) are previously recited in the claims.
In re claim 13, the claim recites the limitation “the one or more attributes associated with each played card” at line 4.  There is insufficient antecedent basis for this language in the claim.  The examiner suggests the language --the at least one attribute associated with each played card--.  
Claims 2-16 and 18-20 depend from a rejected base claim, and therefore are also rejected for the reasons provided for the rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
For claims 1-20 to be patentable under Section 101, the claimed invention must be directed to one of the four statutory categories (i.e., a process, a machine, a manufacture and a compositions of matter).  In addition, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Claims 1-20 seemingly recite a system (i.e., a machine) or a method (i.e., a process), however, this does not end the analysis.  With regard to claim 1, the claim recites operations of “to display a player game board” and “to display an opponent game board”;  “displaying a player hand of one or more game cards;” and in a plurality of alternating turns “receive input from said player … one of said game cards to play;”  “implement … one cyber-security related attribute associated with said played game card relative to … layers of said player game board or said opponent game board;” and “implement … one cyber-security related attribute associated with … one game card played by said opponent relative to … layers of said player game board or said opponent game board;” “determine … a winner of said game when the player successfully attacks said at least one attackable asset of said opponent before said opponent successfully attacks said at least attackable asset of said player, and determine said opponent to be the winner of said game when the opponent successfully attacks said at least one attackable assets of said player before said player successfully attacks said at least one attackable asset of said player.”  Claim 17 recites similar steps of a method.  The recited operations and steps are all directed to setting up and organizing a game transaction or activity between humans.  Accordingly, the claim recites an abstract idea that falls within the grouping of "methods of organizing human activity" as the recitations are directed to managing personal behavior or relationships or interactions between people, in this case playing a board game with cards.  See MPEP Section 2106.04(a)(2) II. C.
In this case, the claims are directed the Abstract Idea of playing an attack card game between a player and an opponent in which the attributes of the cards determined the outcome of the game.  For example, it is well known and routine in card games to deal a hand of cards to players for playing by a player in which attributes of the cards determine an outcome of play.  In this scenario, players play cards or combinations of cards in turns until a winner is determined.  Game boards, matts, and other structures are notoriously well known for organizing and otherwise implementing the games with cards.  The recited system and method simply automate this well-known game play, transaction, or process and therefore are directed to the abstract concept of managing personal behavior or relationships or interactions between people.
In addition, the claims recite the operation or step of determine/determining said player to be a winner of said game when the player successfully attacks said at least one attackable asset of said opponent before said opponent successfully attacks said at least attackable asset of said player, and determine/determining said opponent to be the winner of said game when the opponent successfully attacks said at least one attackable assets of said player before said player successfully attacks said at least one attackable asset of said player.  But for the recitation of computer implemented or generic computer components, such as a server, a program, and computing devices, nothing in the claimed system precludes recitation from practically being performed in the mind.  If a claim, under its broadest reasonable interpretation, covers performance of the recitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Moreover, this judicial exception of an Abstract Idea is not integrated into a practical application by the claims.  In particular, the claims do not recite any additional structural elements other than the recitation of generic computer hardware serving executable instructions of code from the memory of a computer device.  The server, client device, processors, memory and instructions are recited at a high-level of generality (i.e., as generic computers performing a generic computer functions of serving software-i.e., a client-server transaction) such that it amounts no more than mere instructions of how to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The dependent claims also do not recite any additional elements that integrate the abstract idea into a practical application by the claims.  Therefore, the claims are directed to an abstract idea. 
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recitation of a “server” or the additional element of using a computer device (e.g., a laptop, desktop, or mobile phone) amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Dependent claims 2-16 and 18-20 recite the same abstract idea as claims 1 and 17, and do not recite additional limitations sufficient to direct the claimed invention to significantly more.  These claims only recite additional details of the abstract idea, and are not sufficient to direct the claimed invention to significantly more.
As a result, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Game “Cyber Threat Defender” available at cias.utsa.edu as described at www.achive.org/web/20180823132246/http://cias.utsa.edu_cards.php (“CTD”) and further described in CTD-Instructions CTD Instructions (“CTD Instructions”) in view of US Patent Publication No. 2020/0122021 to Gordon (“Gordon”).
CTD shows a card game “Cyber Threat Defender” to train for cyber-security awareness.  A user interface display screen of CTD is reproduced below with annotations in white added by the examiner for mapping to the claims. 
[AltContent: textbox (Player Gameboard)][AltContent: arrow][AltContent: textbox (Assets)][AltContent: arrow][AltContent: textbox (Layer 2)][AltContent: textbox (Layer 1)][AltContent: textbox (Layer 2)][AltContent: textbox (Player Hand)][AltContent: textbox (Opponent Gameboard)][AltContent: textbox (Opponent Hand)][AltContent: ][AltContent: arrow][AltContent: textbox (Layer 3)][AltContent: textbox (Layer 1)][AltContent: arrow][AltContent: textbox (Draw Pile)][AltContent: textbox (Discard Pile)][AltContent: textbox (Layer 3)][AltContent: ]
    PNG
    media_image1.png
    378
    672
    media_image1.png
    Greyscale
 
In re claim 1, CTD discloses a system for implementing cyber-security awareness training to a player in the form of a turn-based game [CTD describes the Cyber Threat Defender collectible card game Starter decks are designed to teach the essentials of cybersecurity information and feature 54 asset, defense, attack and event cards], comprising: a client device comprising a processor, a video display and a player input device [CTD describes Cyber Threat Defender is now available to play on your PC-PCs routinely include a processor, video display, and input device]; device displaying a player game board [CTD PC Screen shot of game above-player game board], said player game board having a plurality of layers [Annotated layers 1, 2, 3] and at least one attackable asset of said player [CTD screen shot with player layer 3 having assets (noted with 1 and 2)], and to display an opponent game board [Screen shot of game above labeled opponent player game board],  said opponent game board having a plurality of layers [layers 1, 2, and 3] and at least one attackable asset of said opponent [CTD screen shot with layer 3 having assets (noted with a 1 and 2)]; client device displaying a player hand of one or more game cards [CTD shows player hand at bottom of screen].
CTD lacks but CTD Instructions describes each of said game cards having at least one cyber-security related attribute [Instructions describes cards shave cyber security related topics with a title, e.g., data backup, a card type, e.g., asset-wireless network, defense-encryption, event -upgrade, attack e.g., data breach;  card information, and card abilities i.e., attributes.  The following is an example of the data exfiltration card:
 
    PNG
    media_image2.png
    375
    589
    media_image2.png
    Greyscale
]; in a plurality of alternating turns: receive input from said player of said player device of one of said game cards to play [Page 8, step 4 e.g., Player One puts Encryption card into play]; implement said at least one cyber-security related attribute associated with said played game card relative to one of said layers of said player game board or said opponent game board [Page 8, playing of encryption card to layer 2 gives the asset wireless router protection from opponents playing a wireless sniffing card]; and implement at least one cyber-security related attribute associated with at least one game card played by said opponent relative to one of said layers of said player game board or said opponent game board [Page 10 Step 8 Player Two, i.e., opponent uses their Poor Encryption Key card and targets the Encryption defense card of Player One]; and determine said player to be a winner of said game when the player successfully attacks said at least one attackable asset of said opponent before said opponent successfully attacks said at least attackable asset of said player, and determine said opponent to be the winner of said game when the opponent successfully attacks said at least one attackable assets of said player before said player successfully attacks said at least one attackable asset of said player [Page 3 points total from card play determines a winner, points total depends on successful attacks of the player assets to win]; wherein in order to successfully attack said at least one attackable asset of said player, said opponent must penetrate one or more layers of said player's game board via said at least one game card played by said opponent, and wherein in order to successfully attack said at least one attackable asset of said opponent, said player must penetrate one or more layers of said opponent's game board via said at least one game card played by said player [Card play determines successful attach by layer penetration, e.g., player two at step 8 plays bad encryption key card to remove player one’s encryption card and overcome player one’s encryption defense, and step 10 Player Two plays a Wireless Sniffing card (which was not usable when Player One had Encryption in play) to attack player one’s asset of a wireless router].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the PC implemented game user interface of CTD showing an instance of the cyber threat defender game with the player turns, cards, and game play, as taught by The CTD Instructions, as the instructions describe the rules and game play of the cyber-threat defender game provided by the PC interface in CTD.
While CTD describes implementation on a PC, CTD doesn’t explicitly describe a system server comprising a system server processor and a system server memory, said system server in communication with said client device; non-transitory machine-readable code stored in said system server memory and executable by said system server processor of said system.  However, Gordon teaches a system for implementing a turn-based game [Fig. 2 #200], comprising: a client device [Figs 1 &2 #100] comprising a processor [Fig. 1 #115], a video display [Fig. 1 #155] and a player input device [Fig. 1 #165]; a system server [Fig. 1 #115] comprising a system server processor [Fig. 2 #220 ¶124 and 127] and a system server memory [Fig. 2 #220 ¶127], said system server in communication with said client device [Fig. 2 #210]; non-transitory machine-readable code [¶85] stored in said system server memory [Fig. 2 #220 ¶127] and executable by said system server processor of said system server to implement a game with a game board having elements and a deck of cards [Fig. 3 #400 ¶¶ 132-135 describes board Fig. 8, ¶¶215-224 describe game play of cards and board].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PC implemented game of CTD to be implemented by a gaming system with a server client configuration, as taught by Gordon, in order to increase the pool of players available thereby allowing a player to always be able to find an opponent when they want to play, whether it is a live opponent or artificial intelligence and to play as a member of a team, thus increasing the enjoyment of the player, see, e.g., 285.
In re claim 2, CTD lacks but CTD Instructions teaches said player hand of one or more game cards comprises at least one of: a game card dealt to said player and a game card acquired by said player from said opponent [CTD Instructions page 6 describes Game setup B players are dealt 7 game cards for their hand].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the PC implemented game user interface of CTD showing an instance of the Cyber Threat Defender game with described game play including card dealing, as taught by The CTD Instructions, as the instructions describe the rules and game play of the Cyber Threat Defender game provided by the PC interface in CTD.
In re claim 3, CTD discloses said layers of said player's game board and said opponent's game board comprise a skill layer, an information layer and an infiltration layer [CTD shows three layers of game board for each player including a skill layer-annotated layer 2, an information layer-labeled layer 3 and an infiltration layer-annotated layer 1].
In re claim 4, CTD lacks but CTD Instructions teaches wherein one or more elements of player information are associated with said information layer of said player's game board and one or more elements of opponent information are associated with said information layer of said opponent's game board [CTD Instructions describes Layer 1 can include playing the card “dedicated server” as an element and card “financial data” as player information, such as financial data-bank account and credit card which is stored by the dedicated server].
In re claim 5, CTD lacks but CTD Instructions teaches the player must obtain said one or more elements of opponent information in order to attack said at least one attackable asset of said opponent [Player one may play a wireless sniffer card to gather information from opponent’s asset wireless router to attack this element].
In re claim 6, CTD lacks but CTD Instructions teaches the player obtains said one or more elements of opponent information based upon the play of one or more of said game cards [CTD Instructions describes Player one may play a wireless sniffer card to gather information from opponent’s asset wireless router to attack this element ].
With regard to claims 4-6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the PC implemented game user interface of CTD showing an instance of the Cyber Threat Defender game with the game features of associating information with the information layer, obtaining opponent information, and obtaining the information through card play, as taught by The CTD Instructions, as the instructions describe the rules and game play of the Cyber Threat Defender game provided by the PC interface in CTD.
In re claim 7, CTD discloses game cards are associated with a deck of game cards [CTD describes the Cyber Threat Defender decks feature four distinct card types: Asset, Defense, Event and Attack.  Additionally, Playable Sponsor Cards are often included in Booster Packs.].
In re claim 8, CTD discloses wherein the game cards associated with the deck of game cards varies depending upon a cyber-security skill being trained [CTD describes booster packs that may focus on skill for example, CTD data defense booster pack and CTD-cyber Patriot Booster Pack-in addition cards from various decks may be collected, added, removed and manually sorted to focus or customize play focus].
In re claim 9, CTD lacks but CTD Instructions teaches wherein said at least one cyber-security related attribute associated with said game card may comprise an offensive attribute or a defensive attribute [CTD instruction describes players having turns playing both attack cards and defense cards having associated card abilities or attributes related to attack or defense].
In re claim 10, CTD lacks but CTD Instructions teaches said game card played by said player has a defensive attribute, associating said attribute with said player's game board [CTD Instructions describes Player 1 plays defensive card to layer 2 of board to provide defense to player’s network].
With regard to claims 9 and 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the PC implemented game user interface of CTD showing an instance of the Cyber Threat Defender game with the gameplay of cards having attack and defense attributes and associating a defensive card played with the game board, as taught by The CTD Instructions, as the instructions describe the rules and game play of the Cyber Threat Defender provided by the PC interface in CTD.
In re claim 11, CTD discloses associating each game card with a card zone depending upon a state of play of said game card [CTD discloses associating card with zone for example players layers draw pile and discard pile].  CTD lacks but Gordon discloses non-transitory machine- readable code stored in said system server memory and executable by said system server processor of said system server is configured to associate a card with a zone based on state of play [Fig. 2, #220 Fig. 8 #460¶85 211-219,225-227, 254].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PC implemented game of CTD to be implemented by a gaming server, as taught by Gordon, in order to increase the pool of players available thereby allowing a player to always be able to find an opponent when they want to play, whether it is a live opponent or artificial intelligence and to play as a member of a team, thus increasing the enjoyment of the player, see, e.g., 285.
In re claim 12, CTD discloses said card zones comprise at least two of: a deck zone, a deal zone, a hand zone and an install zone [Reproduced screen shot shows deck zone (discard pile), deal zone (draw pile), hand zone (player’s hand) and install zone (layers 1-3)].
In re claim 13, CTD lacks but Gordon teaches wherein said non-transitory machine- readable code stored in said system server memory and executable by said system server processor of said system server implements a card effect controller, said card effect controller implementing the one or more attributes associated with each played card [Processor described at ¶¶ 215-224].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PC implemented game of CTD to be implemented by a gaming server including a card controller, as taught by Gordon, in order to increase the pool of players available thereby allowing a player to always be able to find an opponent when they want to play, whether it is a live opponent or artificial intelligence and to play as a member of a team, thus increasing the enjoyment of the player, see, e.g., 285.
In re claim 14, CTD in combination with CTD instructions teaches implement at least one cyber-security related attribute by causing said client device to display a change in a visual appearance of said game board [When player two plays spoofing hacking card which causes change of the visual appearance of the game board by moving the card from the hand zone to the layer 3 of the player board implementing the card’s ability].  CTD lacks but Gordon teaches machine-readable code causes said server to display the change [Fig. 2 #220 ¶124 and 127]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PC implemented game of CTD to be implemented by a gaming server, as taught by Gordon, in order to increase the pool of players available allowing player to always be able to find an opponent when they want to play whether it is a live opponent or artificial intelligence thus increasing the enjoyment of the player and to play as a member of team, see, e.g., 285.
In re claim 15, CTD lacks but CTD instructions discloses said opponent comprises a live player [CTD instructions describe play between two or more players each with their own deck].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the PC implemented game user interface of CTD showing an instance of the Cyber Threat Defender to allow two players to play head to head, as taught by The CTD Instructions, as the instructions describe the rules and game play of the Cyber Threat Defender provided by the PC interface in CTD.
In re claim 16, CTD lacks but Gordon teaches said opponent comprises an artificial intelligence opponent [¶285 describes the opponent may be a computer-generated component or AI (artificial intelligence) component].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PC implemented game of CTD to be implemented by a gaming server supplying a AI opponent, as taught by Gordon, in order to allow a player to always be able to play the game and/or practice the game when a live opponent is not available increasing the convenience and the enjoyment of the player by not having to wait to play the game, see, e.g., 285.
In re claim 17, CTD discloses, training cyber-security awareness to first and second players via a game [CTD describes the Cyber Threat Defender collectible card game Starter decks are designed to teach the essentials of cybersecurity information and feature 54 asset, defense, attack and event cards], comprising the steps of: causing a PC device to display a game interface, said game interface [CTD describes Cyber Threat Defender is now available to play on a PC which provides an interface shown in the screen shot reproduced above] comprising a first player game board [CTD PC Screen shot of game above-player game board] having a plurality of layers [Annotated layers 1, 2, 3] and at least one attackable asset of said first player [CTD screen shot with player layer 3 having assets (noted with 1 and 2)], and a second player game board [CTD PC Screen shot of game above-opponent game board] having a plurality of layers [Annotated layers 1, 2, 3] and at least one attackable asset of said second player [CTD screen shot with player layer 3 having assets (noted with three 1’s and a dash)];
CTD lacks but CTD instructions teach providing one or more game cards to each of said first and second players [Page 6 game setup A and B placement of initial cards and dealing a hand of 7 cards], each of said game cards having at least one cyber-security related attribute [Instructions describes cards shave cyber security related topics with a title, e.g., data backup, a card type, e.g., asset-wireless network, defense-encryption, event -upgrade, attack e.g., data breach;  card information, and card abilities i.e., attributes.; a plurality of game turns comprising: receiving via input from said first player of one of said game cards to play [Page 8, step 4 e.g., Player One puts Encryption card into play]; implementing said at least one cyber-security related attribute associated with said game card played by said first player relative to one of said layers of said first and/or second player game boards  [Page 8, playing of encryption card to layer 2 gives the asset wireless router protection from opponents playing a wireless sniffing card]; and receiving from said second player one of said game cards to play; and implementing said at least one cyber-security related attribute associated with said game card played by said second player relative to one of said layers of said first and/or second player game boards [Page 10 Step 8 Player Two, i.e., opponent uses their Poor Encryption Key card and targets the Encryption defense card of Player One]; and determining an outcome of said game, wherein said first player is determined to be a winner of the game when the first player successfully attacks said at least one attackable asset of said second player before said second player successfully attacks said at least attackable asset of said first player, and wherein said second player is determined to be the winner of the game when the second player successfully attacks said at least one attackable asset of said first player before said first player successfully attacks said at least one attackable asset of said second player [Page 3 points total from card play determines a winner, points total depends on successful attacks of the player assets to win]; wherein in order to successfully attack said at least one attackable asset of said first player, said second player must penetrate one or more layers of said first player's game board via said at least one game card played by said second player, and wherein in order to successfully attack said at least one attackable asset of said second player, said first player must penetrate one or more layers of said second player's game board via said at least one game card played by said first player [Card play determines successful attach by layer penetration, e.g., player two at step 8 plays bad encryption key card to remove player one’s encryption card and overcome player one’s encryption defense, and step 10 Player Two plays a Wireless Sniffing card (which was not usable when Player One had Encryption in play) to attack player one’s asset of a wireless router].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the PC implemented game user interface of CTD showing an instance of the Cyber Threat Defender game with the game play including player turns, cards, and game play, as taught by the CTD Instructions, as the instructions describe the rules and game play of the Cyber Threat Defender game provided by the PC interface in CTD.
While CTD describes implementation on a PC, CTD doesn’t explicitly describe the game play implemented on a system with a client server architecture.  However, Gordon teaches a system for implementing a turn-based game play [Fig. 2 #200], comprising: a client device [Figs 1 &2 #100] comprising a processor [Fig. 1 #115], a video display [Fig. 1 #155] and a player input device [Fig. 1 #165]; a system server [Fig. 1 #115] comprising a system server processor [Fig. 2 #220 ¶124 and 127] and a system server memory [Fig. 2 #220 ¶127], said system server in communication with said client device [Fig. 2 #210]; non-transitory machine-readable code [¶85] stored in said system server memory [Fig. 2 #220 ¶127] and executable by said system server processor of said system server to implement a game with a game board having elements and a deck of cards [Fig. 3 #400 ¶¶ 132-135 describes board Fig. 8, ¶¶215-224 describe game play of cards and board].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PC implemented game of CTD to be implemented by a gaming system with a server client configuration, as taught by Gordon, in order to increase the pool of players available thereby allowing a player to always be able to find an opponent when they want to play, whether it is a live opponent or artificial intelligence and to play as a member of a team, thus increasing the enjoyment of the player, see, e.g., 285.
In re claim 18, CTD lacks but CTD Instructions teaches said at least one cyber-security attribute may comprise an offensive attribute having an offensive effect, or a defensive attribute having a defensive effect [CTD instruction describes players having turns playing both attack cards and defense cards having associated card abilities or attributes related to attack or defense].
In re claim 19,  CTD lacks but CTD Instructions teaches updating said game interface based upon said offensive effect or said defensive effect [CTD instruction describes adding and removing cards based on play of cards and their attributes.  In addition, play of cards (both defensive and offensive) affect game score which also in updated on the game interface].
With regard to claims 18 and 19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the PC implemented game user interface of CTD showing an instance of the Cyber Threat Defender game with the gameplay including cards that have attack and defense attributes and updating the interface base on the effect of the cards, as taught by The CTD Instructions, as the instructions describe the rules and game play of the Cyber Threat Defender game provided by the PC interface in CTD.
In re claim 20, CTD discloses said layers of said first player's game board and said layers of said second player's game board each comprise a displayed skill layer, a displayed information layer and a displayed infiltration layer [CTD shows three displayed layers of game board for each player including a skill layer-annotated layer 2, an information layer-labeled layer 3 and an infiltration layer-annotated layer 1].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,625,163 describes a method and system for automating fantasy card collector games on a client server architecture.  The method includes receiving gameplay data from a game log, the gameplay data representing a playing of a plurality of electronic gaming cards within the fantasy card videogame.  The interface includes two player game boards with display of cards played.
US 2019/0247747 describes systems and methods to provide for electronic simulation of sports-based card and board games with an intuitive user interface.  Interface includes player game cards and two player game boards (halves of a basketball court).
US 202/10228990 describes a network-based game with two player boards and card play with attributes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW BODENDORF/Examiner, Art Unit 3715                                                                                                                                                                                                        
                                                                                                                                                                                                 
/MALINA D. BLAISE/Primary Examiner, Art Unit 3715